NOT FOR PUBLICATION                          FILED
                          UNITED STATES COURT OF APPEALS                      JUL 1 2015
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT


 MEI ZHU-HONG, AKA Hong Mei Zhu,                      No. 12-71856

                  Petitioner,                         Agency No. A078-751-155

    v.
                                                      MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.


                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted June 22, 2015**

Before:           HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

             Mei Zhu-Hong, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) denial of her motion to reconsider and

reopen removal proceedings conducted in absentia. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of motions to


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen and reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002),

and we deny the petition for review.

      Our review is limited to the administrative record, so we do not consider

materials referenced in the opening brief that were not part of the record before the

agency. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      In construing Zhu-Hong’s motion as a motion to reconsider, the BIA did not

abuse its discretion in denying it because Zhu-Hong failed to specify any error of

fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1).

      In construing Zhu-Hong’s motion as a motion to reopen, the BIA did not

abuse its discretion in denying it because Zhu-Hong filed her fourth motion over

nine years after she was ordered removed in absentia, and she failed to demonstrate

changed circumstances in China to qualify for an exception to the time limitations

for a motion to reopen. See 8 C.F.R. §§ 1003.2(c)(3)(ii); Toufighi v. Mukasey,

538 F.3d 988, 996-97 (9th Cir. 2007) (BIA may deny a motion to reopen for failure

to establish materially changed country conditions).

      Finally, we lack jurisdiction to consider any contention petitioner makes that




                                          2                                   12-71856
her case warrants a favorable exercise of prosecutorial discretion. See Vilchiz–

Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  12-71856